DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/2/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 10-14, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderlande (EP 2650237 A1).
Consider claim 1.  Vanderlande teaches a method of handling items in at least a semi- automated order fulfillment system having a holding facility, the method comprising:  automated picking (via 21) of a plurality of items from a plurality of source containers (4) located in a storage-and-retrieval system to the holding facility (41), the holding facility having a movable portion (see column 11, lines 32-36), each source container being configured for holding a plurality of items and for storage in the storage-and-retrieval system; picking each item from the holding facility to a destination container 
Consider claim 4.  Vanderlande teaches that the holding facility comprises:  at least one storage apparatus (buffer plate 41) for holding at least one item.
Consider claim 5.  Vanderlande teaches accessing the at least one storage apparatus from a plurality of directions (X-Y-Z movement of 21, see fig. 1) for picking to or from the at least one storage apparatus.
Consider claim 7.  Vanderlande teaches that the at least one storage apparatus comprises: at least one of a table (buffer plate 41), a set of shelving, and an array of apertures.
Consider claim 8.  Vanderlande teaches that at least a portion of the holding facility is configured to move dynamically (see column 11, lines 32-36).
Consider claim 10.  Vanderlande teaches automated moving (via 2) of a second source container (another 4) into a position for picking into the holding facility while at least one item is being picked from the holding facility to the destination container.
Consider claim 11.  Vanderlande teaches automated moving (via 3) of a second destination container (another 6) into a position for picking from the holding facility while at least one item is being picked from the source container to the holding facility.
Consider claim 12.  Vanderlande teaches that the picking from the source container to the holding facility is performed by at least one moveable robotic device (21).
Consider claim 13.  Vanderlande teaches that the picking from the holding facility to the destination container is performed by at least one robotic device (21).
Consider claim 14.  Vanderlande teaches that the picking from the source container to the holding facility, and the picking from the holding facility to the destination are performed by a same robotic device (21).
Consider claim 24.  Vanderlande teaches that the picking to the destination container comprises:  picking a plurality of ordered items in a defined sequence, including at least one item from the holding facility, wherein the plurality of items picked from the at least one source container to the holding facility includes a plurality of items for a destination container (6 positioned remotely along 3) located remote from the holding facility at a time the plurality of items are picked to the holding facility.
Consider claim 25.  Vanderlande teaches a method of handling items in at least a semi- automated order fulfillment system having a holding facility, the method comprising:  automated picking (via 21) of a plurality of items from a plurality of source containers (4) located in a storage-and-retrieval system to the holding facility (41), the holding facility having a movable portion (see column 11, lines 32-36), each source container being configured for holding a plurality of items and for storage in the storage-and-retrieval system; picking each item from the holding facility to a destination container (6), wherein the at least one source container of the plurality of source containers is moved (via 2) before the items are picked in to the destination container; and picking to the destination container (6) a plurality of ordered items in a defined sequence including at least one item of the plurality of items .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlande (EP 2650237 A1) in view of Folk (US 2013/0110280 A1).
Consider claim 6.  Vanderlande does not explicitly teach accessing the at least one storage apparatus by at least two pickers.  Fold teaches accessing by at least two pickers (7).  It would have been obvious to a person having ordinary skill in the art to modify Vanderlande’s method to access by at least two pickers in order to securely handle differently shaped items.
Consider claims 15-17.  Vanderlande teaches that at least one of the robotic devices is equipped with a gripper (see the last line of column 7), but does not explicitly teach a plurality of grippers as specifically claimed.  Folk teaches a plurality of grippers (7), at least two of which are configured to .
Response to Arguments
Applicant’s arguments filed 12/2/2020 have been fully considered but they are not persuasive.
Applicant argues that the picking sequence in Vanderlande is defined by the availability of items at the pick station and the presence of bins, and Vanderlande makes no mention of item characteristics such as size, weight, fragility, or temperature sensitivity.  This argument is not persuasive.  Claims 1 and 25 recite that the picking sequence is based on size, weight, fragility, or temperature sensitivity of at least one item.  The term “based on” is given its broadest reasonable interpretation.  For example, and as stated in the rejection above, picking only items which have a weight reads on a picking sequence based on a weight of at least one item.  All items inherently have a size, weight, fragility, or temperature sensitivity as broadly recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652